Title: Thomas Jefferson to John Barnes, 3 August 1809
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir  Monticello Aug. 3. 09.
            Your favor of the 26th ult. came to hand by the last post. that of June 23. had been recieved in due time, & I had not adverted to the copy of the order it inclosed respecting Genl K’s Pensylvania bank stock. I now inclose you an order to recieve it. I am very happy at being released from the bank in a way to incommode nobody.  I am distressed by old mr Shoemaker your neighbor, who has rented a mill of me two years without paying as yet a cent. he promises fair but never performs. can you give me any information of his circumstances. he has the mill for 3. years to come at 1250.D. a year.
             I was so unfortunate as to lose one of my trunks of valuable effects & papers which came by water from Washington. it was stolen from the boat on James river, plundered & destroyed, and the culprit is under trial & will doubtless be hung for it. some such example is much wanting to render property waterborne secure. wishing you many years of health & happiness I salute you affectionately
            
              Th:
              Jefferson
          
          
             P.S. I inclose my bank book according to request, & a letter concerning some things addressed to you for me from N. Orleans, but of which I fear you have heard nothing since, as I have not.
          
        